DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 17-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maynard (US 2019/0025688) in view of Fonte et al. (US 2016/0062152).
Regarding claims 1, 10 and 18, Maynard discloses, a system (Figs. 1-27), comprising:
a hardware processor (Para. 0139); and
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform operations (Para. 0139) comprising:
receiving at least one image of a head of a user (Para. 0016), wherein the at least one image includes an image of an eye of the user (Para. 0016 and 0062-0064);
processing the at least one image to obtain position information for features of the head and eye of the user (Para. 0016 and 0062-0064);
determining, based on the position information for the features of the head and eye of the user, at least one parameter of a daily use eyewear frame (Para. 0016 and 0062-0064); and
disposing a liquid upon the eye of the user to create a liquid film over the cornea of the eye prior to capturing the at least one image (Para. 0016 and 0062-0064);
wherein processing the at least one image to obtain position information for the features of the head and eye of the user comprises processing the at least one image to obtain position information for the features of the eye of the user relative to the head based on the liquid film over the cornea of the eye (Para. 0138-0139).
Maynard does not explicitly disclose determining, based on the position information for the features of the head and eye of the user, at least one design parameter of a design of a daily use eyewear frame.
Fonte teaches, from the same field of endeavor that in a system and method that it would have been desirable to make the determining, based on the position information for the features of the head and eye of the user, at least one design parameter of a design of a daily use eyewear frame (Para. 0124-0131, 0175, 0276 and see Figs. 6-7, 9-17, 22, 26 and 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the determining, based on the position information for the features of the head and eye of the user, at least one design parameter of a design of a daily use eyewear frame as taught by the system and method of Fonte in the system and method of Maynard since Fonte teaches it is known to include these features in a system and method for the purpose of providing an inexpensive, efficient and accurate system and method. 
Regarding claims 8, 17 and 25, Maynard in view of Fonte discloses and teaches as set forth above, and Maynard further discloses, the liquid film reflects light in the spectrum of the image sensor (Para. 0064).
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 10, 17-18 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Esser et al. (US 8,356,896) and Fayolle et al. (US 2017/0322430) discloses a system and method that includes determining, based on the position information for the features of the head and eye of the user, at least one design parameter of a design of a daily use eyewear frame.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/25/2022